                   LEE LITIGATION GROUP, PLLC
                                 148 W. 24th Street, 8th Floor
                                       New York, NY 10011
                                         Tel: 212-465-1180
                                         Fax: 212-465-1181
                                   info@leelitigation.com

WRITER’S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                                January 14, 2020
Via ECF
The Honorable Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:        Chen, et al. v. 520 Asian Restaurant Corp., et al.
                          Case No. 19-cv-9521

Dear Judge Furman:

        This firm represents Plaintiffs in the above-referenced matter. We write jointly with
counsel for Defendants to respectfully request an adjournment of the initial pretrial conference
currently scheduled for January 21, 2020 at 4:15 p.m.

        On October 17, 2019, the Court referred this case to Magistrate Judge C. Freeman for
settlement proceedings. Following the teleconference held with Magistrate Judge Freeman on
December 6, 2019, the parties filed a joint letter motion, Dkt. 15, requesting an adjournment of
the in-person settlement conference then scheduled for December 13, 2019. Magistrate Judge
Freeman granted the letter motion on December 11, 2019, Dkt. 16, and adjourned the in-person
settlement conference to January 30, 2020 at 2:00 p.m.

        Given the parties’ interest in resolving this case through settlement, the parties
respectfully request an adjournment of the initial pretrial conference scheduled for January 21,
2020 to a date following the January 30, 2020 settlement conference.

       This is the parties’ first request to adjourn the initial pretrial conference.

       We thank the Court for considering this matter.


Respectfully submitted,
                                     Application GRANTED. The initial conference currently scheduled
/s/ Anne Seelig                      for January 21, 2020, is RESCHEDULED to February 11, 2020, at
Anne Seelig, Esq.                    2:45 p.m. The Clerk of Court is directed to terminate ECF No. 18.
                                     SO ORDERED.
cc: all parties via ECF


                                     January 16, 2020
